Citation Nr: 1329208	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO. 10-25 761	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities or other 
neurological disability of the upper extremities manifested 
by tingling and weakness.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities or other 
neurological disability of the lower extremities manifested 
by tingling and weakness.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran reported active duty from January 1982 to 
January 1988 and from March 1989 to July 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine on behalf of the VA RO in Indianapolis, 
Indiana.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court 
held that, in determining the scope of a claim, the Board 
must consider the claimant's description of the claim; 
symptoms described; and the information submitted or 
developed in support of the claim.  In light of the Court's 
decision in Clemons, the Board will consider all 
disabilities that would be described by the Veteran's 
symptoms.

The appeal is REMANDED to the RO.  VA will notify the 
Veteran if further action is required.


REMAND

Remand is required to obtain a VA examination in order to 
diagnose the Veteran's current symptoms and if a disability 
is found, determine the etiology.
 
Service treatment records (STRs) indicate that the Veteran 
was involved in a motor vehicle accident in November 1984 
and was diagnosed with head trauma.  STRs also demonstrate 
that the Veteran experienced a muscle strain in his upper 
back in May 1985.  In August 2001 the Veteran was seen in 
the emergency room for complaints of neck pain, upset 
stomach and tingling/numbness in his 4th and 5th digits.  The 
Veteran also reported at this visit that he had experienced 
neck pain since a motor vehicle accident (although it is not 
clear if this is the same accident experienced in November 
1984).  The Veteran has asserted that this visit to the 
emergency room was prompted by weakness in his legs so 
severe that he could not extricate himself from his bathtub.

The Veteran asserts that he has experienced symptoms of 
peripheral neuropathy, including weakness in both legs and 
numbness and tingling in both hands and arms since service 
separation.  He also asserts that during periods of illness 
these symptoms are magnified and as of late, have become 
more severe, resulting in falls.  The Board notes that the 
Veteran is competent to report that he has had symptoms of 
tingling, numbness, and weakness in his extremities since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).

Private treatment records from February 2009 and June 2008 
indicate that the Veteran is diagnosed with chronic 
paraparesis with proximal weakness of bilateral lower 
extremities as well as multi-focal motor neuropathy.  
However, no opinion as to the etiology of the Veteran's 
current symptomatology is of record.

Because a VA examination is needed to address the Veteran's 
contentions of peripheral neuropathy and provide an opinion 
as to the etiology of his claimed symptoms in his legs, 
arms, hands, and feet, a VA examination is warranted to 
address the specific allegations of the Veteran.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the current nature and etiology of the 
Veteran's symptoms.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be performed.

The examiner should determine a diagnosis 
(or diagnoses) for the Veteran's symptoms 
of weakness, numbness, and tingling in all 
four extremities.

Based on the examination and review of the 
record, the examiner should address 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any diagnosed disability (to include 
peripheral neuropathy, multi-focal motor 
neuropathy, and chronic paraparesis) is 
related to service. 

The examiner should address that the 
Veteran experienced a motor vehicle 
accident in November 1984 resulting in 
head trauma; he experienced a back strain 
in May 1985; was treated for neck pain and 
numbness/tingling in his hands in August 
2001 and reports that he also experienced 
severe weakness in his legs at this time.

A complete rationale for any opinion 
offered must be provided.

2. After completion of the foregoing and all 
other necessary development, the RO should re-
adjudicate the claim for service connection for 
bilateral peripheral neuropathy (or other 
neurologic disability) of the upper and lower 
extremities.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement of 
the case, and should be given an opportunity to 
submit written or other argument in response 
before the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


